       Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 1 of 23




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

UNITED STATES OF AMERICA, ex rel.
HENRY B. HELLER,

                    Plaintiffs,
                                                       Civil Action File No.:
v.                                                      1:18-cv-03728-SDG

GUARDIAN PHARMACY OF ATLANTA,
LLC,

                    Defendants.




                           Consent Order for Discovery


      To reduce costs and promote efficiency, in keeping with F ED. R. CIV. P. 1,

and to ensure that discovery in this matter is both proportional and relevant, in

keeping with FED. R. CIV. P. 26, the Parties have moved the Court for entry of the

following Order to govern the discovery and production of hard copy records and

electronically-stored information (“ESI”). This Order does not (a) alter or affect

the applicability to this matter of the Federal Rules of Civil Procedure or Local

Rules for the U.S. District Court for the Northern District of Georgia or (b) address,
       Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 2 of 23




limit, determine or affect the relevance, discoverability, or admissibility as evi-

dence of any hard copy record or ESI, regardless of whether the record or ESI is to

be preserved, is preserved, or is produced.


      For good cause shown, it is hereby ORDERED as follows:


I.    General Provisions


      A.    Custodians and sources. The Parties agree to promptly exchange lists

      of custodians and identify all sources of information that might contain po-

      tentially relevant paper records or ESI (e.g., shared network drives, data-

      bases) that they propose searching for potentially responsive information.


      B.    Known Responsive Hard-Copy Records and ESI Must Be Produced.

      Responsive hard copy records and ESI that is identifiable, accessible, and

      retrievable without the use of a search protocol, shall not be withheld for the

      sole reason that it was not identified as responsive by the search protocol

      described in, or developed in accordance with, this Order.


II.   Filtering Methodologies.


      A.    The Parties agree that, in order to eliminate unnecessary eDiscovery

      costs and disputes, it may be necessary to use filtering methodologies to


                                         2
 Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 3 of 23




identify responsive documents. These methodologies may include predic-

tive coding, search terms, date restrictions, file type restrictions, or data

source restrictions. Each Party agrees that if it employs a filtering method-

ology it will disclose that methodology to the other Party in sufficient detail

so as to allow the other Party to evaluate the propriety of the chosen meth-

odology.


B.    Predictive Coding. If predictive coding is used, the Parties will meet

and confer to discuss the methodology and workflow to be employed.


C.    Search Terms. Each Party further agrees that if it intends to use search

terms, it will: (a) provide the other Party with a copy of the “search term

report” generated by the processing or review tool for the search terms it

intends to use, (b) consider testing additional search terms, modification of

search terms, or other refinements in search strategy proposed by the other

Party, and (c) to the extent that a modification or refinement proposed by

the other Party is rejected, disclose to the other Party the rationale for the

rejection so that the Parties can meaningfully confer in good faith regarding

the inclusion of the disputed proposed search. The Parties specifically agree




                                   3
 Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 4 of 23




that any information shared pursuant to this paragraph will not operate as

a waiver of the work-product doctrine.


The fact that a search term appears in a stand-alone electronic file or email

family shall not prevent any Party from withholding such stand-alone file

or email family from production if counsel for that Party determines, in

good faith, that the electronic file or email family is either not responsive or

is protected from disclosure by a recognized privilege or immunity from

discovery. If any part of an email family is responsive, however, the entirety

of that email family will be produced, unless the only responsive family

member(s) is also privileged or protected, in which case the entire family

shall be withheld. If a responsive stand-alone file or email family is respon-

sive, but protected from disclosure by a recognized privilege or immunity

from discovery, the Party will list that document or family on a privilege

log.


Where appropriate, or upon reasonable request, when applying search

terms, Parties should also test the null set to evaluate whether responsive

material is unidentified by search terms and would otherwise be excluded

from review eligibility. Parties will use random sampling to measure the


                                    4
 Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 5 of 23




responsiveness rate of the null set. The null set sample should use a 95%

confidence level and a 5% estimation interval. The results of the review of

the null set sample will be shared between the Parties as a means to confirm

that search terms are accurate in returning responsive content.


D.    Date Restriction. The Parties shall meet and confer to discuss

whether the obligations to preserve, review, and produce data should be

limited to data or documents that were created or modified within a partic-

ular date range or various date ranges depending on custodians/source.

The Parties acknowledge that as to particular, well-defined document re-

quests for particular documents or a particular type of document (as op-

posed to document categories), a Party may reasonably request the produc-

tion of documents outside of this date range.


E.    Inaccessible Sources. Contingent upon each party’s compliance with

its obligation to take steps to preserve reasonably accessible sources of ESI,

including the implementation of a legal hold, the Parties agree that the cir-

cumstances of this case do not warrant the preservation, review, or produc-

tion of the following sources of ESI, which they agree are not reasonably

accessible pursuant to FED. R. CIV. P. 26 (b)(2)(B):


                                    5
 Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 6 of 23




      1.     Residual, fragmented, damaged, slack, or unallocated data,


      2.     Data stored on back-up tapes or drives,


      3.     Voicemails, Text messages, Instant messages, or their equiva-

      lent—e.g., iMessages, WhatsApp, Slack, etc.


      4.     On-line access data—e.g., temporary internet files, history files,

      cache files, cookies, etc.


      5.     Data in metadata fields that are frequently updated automati-

      cally, such as last-opened, last-accessed, or last-printed, and


      6.     Server, system, network, or software application logs.


      The Parties recognize that this list may not be complete and agree to

      meet and confer in good faith regarding any additional sources that

      they consider not reasonably accessible.


F.    Productions as Kept in Usual Course of Business and in Reasonably

Usable Form. The Parties agree that productions made in accordance with

Appendix A shall constitute a production made in the usual course of busi-

ness, pursuant to FED. R. CIV. P. 34(b)(2)(i) and in a reasonably usable form

or forms, pursuant to FED. R. CIV. P. 34(b)(2)(E).

                                   6
 Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 7 of 23




G.    Redactions. If a document must be redacted before production, it

shall be redacted and produced in accordance with Appendix A.


H.    Costs. All costs of collecting, filtering, processing, and production of

responsive ESI with the load files as set forth in this protocol will be borne

by the Producing Party. However, each Party reserves any right it may have

under the Federal Rules of Civil Procedure, statute or other applicable rules

or case law to seek cost shifting or apportionment for the costs of electronic

discovery.


I.    Production Schedule. Depending on the volume of the production

sets, the Parties acknowledge that rolling productions—i.e., productions in

stages as information is able to be retrieved and reviewed—may be re-

quired, but such productions should be made expeditiously. The Parties

agree to confer in good faith to reach a mutually agreeable production

schedule that will allow them to complete production of documents and

other data in advance of depositions. The Parties will endeavor to produce

supplemental custodial files at least fourteen (14) days before a scheduled

deposition of a witness being represented by counsel for the Party or any




                                   7
 Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 8 of 23




witness whose custodial files are within a Party’s possession, custody, or

control.


J.    Use of Documents. As provided in Appendix A, the Parties agree that

certain documents should be produced in native format. Because native pro-

ductions preclude the producing party from branding every page with Bates

numbering, confidentiality designations, or redactions designations, the

Parties agree that any time any natively produced document is used, the

first page of that document will be the slip-sheet with the document’s brand-

ing information that is called for by Appendix A.


K.    Production Media. The Parties’ productions will be made via CD,

DVD, external hard drives, or by electronic file share depending on the total

data size. The Parties will include the following information in a letter or

email to opposing counsel with each production: (a) the style of the case, (b)

the date of the production, (c) volume number, and (d) Bates range of doc-

uments on the media. The Parties’ productions will be made in an encrypted

format.


L.    Gaps. Productions should contain sequential Bates numbers with no

gaps. There should be no gaps in Bates numbers between productions. A

                                   8
          Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 9 of 23




         unique production volume number will be used for each production. If any

         unavoidable gaps occur, the Parties agree to provide advance notice of those

         gaps within productions and/or between productions.


III.     ESI Production. ESI, including email, that is responsive to discovery will be

harvested from computer hard drives, servers, or any other medium serving as

storage for electronic data and will be produced in the form set forth in Appendix

A.


IV.      Hard-Copy Production. Paper documents that are responsive to discovery

shall be scanned and produced in electronic format in the form set forth in Appen-

dix A.


V.       Privilege Logs.


         A.    Except as provided below, responsive documents that are withheld

         from production, due to a redaction in part or in their entirety, shall be iden-

         tified in a privilege log that complies with the Consent Protective Order.


         B.    Attachments do not need to be separately logged. However, a Party,

         at its option, may choose to log attachments separately.




                                             9
      Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 10 of 23




      C.    Subject to an advice of counsel defense, a Party’s assertion of which

      would negate the terms of this paragraph, communications to or from a

      Party’s litigation counsel in the above-captioned matter need not be placed

      on a privilege log, so long as the communication did not include a third

      party other than a person within the scope of a privilege.


      D.    The Parties agree that emails that contain quotes from other emails in

      the same email string, as the result of responses and/or forwarding, may be

      logged by the top-most email in the chain that is withheld or redacted, pro-

      vided the entire email string is being withheld under a claim of privilege.


VI.   Non-Party Documents. Any Party that obtains paper documents or ESI

from a non-party via subpoena or FOIA request shall produce a copy of the docu-

ments or ESI to all other Parties. A Party issuing a subpoena or FOIA request after

this Consent ESI Order has been entered shall include a copy of this Order and the

Consent Protective Order with the subpoena and request that the non-party pro-

duce documents in accordance with the specifications set forth herein. However,

the Party in possession of the non-party documents or ESI may produce an exact

copy of the non-party’s production to all other Parties and is under no obligation

to satisfy the production requirements set forth in Appendix A.


                                        10
Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 11 of 23
      Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 12 of 23




AGREED AND CONSENTED TO BY:           AGREED AND CONSENTED TO BY:


 /s/ Caroline G. McGlamry               /s/ W. Jerad Rissler
Michael J. Moore                      Glenn P. Hendrix
Georgia Bar No. 520109                Georgia Bar No. 346590
Charles W. Byrd                       W. Jerad Rissler
Georgia Bar No. 100850                Georgia Bar No. 142024
Jay F. Hirsch                         David L. Hobson
Georgia Bar No. 357185                Georgia Bar No. 358425
Kimberly J. Johnson                   ARNALL GOLDEN GREGORY LLP
Georgia Bar No. 687678                171 17th St. NW, Suite 2100
Caroline G. McGlamry                  Atlanta, GA 30363
Georgia Bar No. 230832                Telephone: (404) 873-8500
Elizabeth S. White                    Facsimile: (404) 873-8501
Georgia Bar No. 258844                glenn.hendrix.@agg.com
POPE MCGLAMRY                         jerad.rissler@agg.com
3391 Peachtreet Road, NE              david.hobson@agg.com
Suite 300
Atlanta, GA 30326                     Attorneys for Defendant
(404) 523-7706
efile@pmkm.com

Lynn M. Adam
Georgia Bar No. 002319
ADAM LAW LLC
125 Clairemont Avenue
Suite 380
Decatur, GA 30030
(404) 324-3582
ladam@lynnadamlaw.com

Attorneys for Plaintiff Heller




                                    12
     Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 13 of 23




                   Appendix A – Technical Specifications

I.   Specifications for the Production of ESI.

     ESI produced by either of the Parties should be provided in the following
     format:

     A.    Production Format.

           1.    All Documents, except those described in Section I.A.2, below,
           will be produced in TIFF or JPEG format, according to the following
           protocol:

                 a)     All Documents, other than those to be produced in Na-
                 tive Format, shall be produced as single-page Group IV TIFF
                 images using at least 300 DPI print setting.

                 b)     If a Document is produced in TIFF format, but requires
                 color to understand its full meaning and content, the receiving
                 Party may, in good faith, request that the Document be pro-
                 duced in color format. No party may request production of doc-
                 uments in color on a wholesale basis. The producing Party
                 shall not unreasonably deny such a request.

                 c)    Hidden text (e.g. track changes, hidden columns, com-
                 ments, notes, markups, etc.) shall be expanded, extracted and
                 rendered in the TIFF file. The TIFF or JPEG image must convey
                 the same information as if the Document were produced in pa-
                 per.

                 d)     Each image (whether JPEG or TIFF) shall have a unique
                 file name, which is the Bates Number of the Document.

                 e)    Each image shall be branded with its corresponding
                 Bates Number and Confidentiality Designation, using a con-




                                      13
Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 14 of 23




            sistent font type and size. The producing Party shall make rea-
            sonable efforts to avoid obscuring any part of the underlying
            image with the Bates Number or Confidentiality Designation.

      2.     Native Files. Certain file types—for example, Microsoft Excel
      spreadsheets and Microsoft PowerPoint presentations—can lose sig-
      nificant information and meaning when produced as an image. The
      Parties have therefore agreed that source code, audio, video, presen-
      tation, and spreadsheet-type files, including but not limited to Mi-
      crosoft Excel or CSV files, will be produced in Native Format. The
      production of Documents in Native Format shall be subject to the fol-
      lowing protocol:

            a)   Any Documents produced in Native Format shall be pro-
            duced with a Bates-numbered TIFF image slip-sheet stating the
            Document has been produced in Native Format, and noting the
            Document’s Confidentiality Designation.

            b)     Any Documents produced in Native Format shall be pro-
            duced with the applicable Metadata fields set forth in Section
            A(III) below, to the extent such metadata exists.

            c)    Microsoft PowerPoint Documents shall be processed
            with all hidden slides and speaker notes unhidden.

            d)    For any Document that is not produced in Native For-
            mat, and is not adequately represented as an image (i.e., in TIFF
            or JPEG format), each Party reserves the right to request pro-
            duction in Native Format. The Producing Party shall not unrea-
            sonably deny such a request.

B.    Database Load Files/Cross-Reference Files. Documents should be
provided with (1) a Concordance delimited file (.DAT) and (2) an Opticon
(.OPT) delimited file.



                                 14
Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 15 of 23




      Example of Concordance Delimited File :

      þBegDocþ¶þEndDocþ¶þAttachRangeþ¶þCustodianþ¶

The objective coding and/or electronic file metadata should be provided in
the following format:

      a)     fields should be delimited by the default Concordance field de-
      limiter for ANSI character 20 (¶);

      b)     String values within the fields file should be enclosed with a
      text delimiter for ANSI character 254 (þ);

      c)     The first line should contain objective coding and or electronic
      file metadata headers and below the first line there should be exactly
      one line for each document;

      d)    Each row of objective coding and/or electronic file metadata
      must contain the same number of fields as the header row;

      e)    Each return and new line in full text fields shall be marked by
      the Relativity default delimiter of ANSI character 174 (®);

      f)    Multi-values should be separated by a semicolon (;).

Example of Opticon Delimited File:

ABC0000001,ABC001,D:\IMAGES\001\ABC0000001.TIFF,Y,,,3

ABC0000002,ABC001,D:\IMAGES\001\ABC0000002.TIFF,,,,,

ABC0000003,ABC001,D:\IMAGES\001\ABC0000003.TIFF,,,,,

ABC0000004,ABC001,D:\IMAGES\001\ABC0000004.TIFF,Y,,,2

ABC0000005,ABC001,D:\IMAGES\001\ABC0000005.TIFF,,,,,

C.   Redactions. Where documents are redacted (in accordance with this
Consent Order for Discovery), the ESI items shall be produced in TIFF with
the OCR text for the unredacted portion of the document. The redactions

                                 15
Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 16 of 23




will be made so that the word “redacted” is both visible within the redaction
box itself and OCR-searchable. The metadata fields listed below will be pro-
vided to the extent they exist and do not also need to be redacted.

If the redacted document is a PowerPoint-type presentation or Excel-type
spreadsheet of the type that would lose significant meaning if produced as
an image, the Parties will meet and confer on a suitable process for produc-
ing the file in a “modified native” format. If the redacted document is an
audio or visual file, the parties shall meet and confer to discuss the appro-
priate manner for the producing party to produce the unprivileged portion
of the document.

D.     Parent-Child Relationships. Parent-child relationships (the associa-
tion between an attachment and its parent document), to the extent they can
be reasonably determined, must be preserved. The Parties shall maintain
responsive, non-privileged family groups and parent-child relationships to-
gether in one production volume and shall not break family groups or par-
ent-child relationships apart in separate production volumes.


E.     Deduplication. The Parties agree to de-duplicate, using a verifiable
process, documents across custodians. This ensures that only one unique
copy of a document is produced. For email, deduplication will be performed
on the basis of full families only, meaning that emails shall be treated as
duplicates only if they are identical in both their bodies and in all their at-
tachments. An email that includes content in the BCC or other blind copy
field should not be treated as a duplicate of an email that does not include
content in those fields, even if all remaining content in the email is identical.
An email attachment will not be treated as a duplicate merely because an
identical copy of the document exists as a separate file or is included in a
produced, more inclusive email.

The identity of all custodians of a document that has been de-duplicated out
of the production set will be listed in the “DupCustodian” production field.


                                    16
Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 17 of 23




Multiple custodians in the Custodian field will be separated with a semico-
lon.

ESI duplicates shall be identified by using industry standard MD5 or SHA-
1 algorithms only to create and compare hash values for exact matches only.
Removal of near-duplicates is not acceptable.

F.     De-NIST. To reduce the number of irrelevant files in their respective
data collections, each party may remove files from the document set to the
extent those files have hash values that match those file hashes appearing
on the National Software Reference Library list, maintained by the National
Institute of Standards and Technology. This process is commonly referred
to as “deNISTing.” Each party agrees that, to the extent that it does deNIST
its data, it will do so using a verifiable process and may do so before any
data reaches the review stage.

G.    Metadata Fields. The metadata fields listed below will be provided if
they exist.

Parties understand that there may be instances in which the Custodian may
be the name of a source (e.g., the name of the database), as opposed to a
person’s name.

H.       Databases. Certain types of databases are dynamic in nature and will
often contain information that is not relevant. Thus, a party may opt to pro-
duce relevant and responsive information from databases in an alternate
form, such as a report or data table. If possible, these reports or data tables
will be produced in sortable and manipulable format, such as a .CSV or .XLS
file. If the relevant and responsive reports or data tables derived from a da-
tabase were also maintained in static form (e.g., as a PDF attachment or a
hard copy in a file), those documents will be produced as static images con-
sistent with the specifications for production of paper.

The Parties agree to identify the specific databases, by name and platform
or engine (e.g., Oracle, SQL, etc.), that may contain responsive information.


                                   17
      Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 18 of 23




      I.      Extracted Text. Along with the native file or TIFF file for each ESI
      document, the producing party shall also provide the extracted text, or, if
      extracted text is not available then OCR text along with a Control List file to
      facilitate exporting. Separate .TXT files will be organized at the document
      level and named with the corresponding production file name. The path to
      the text file will be included in the load file.

      J.    Time Zone. All email files shall be processed using the Eastern Stand-
      ard Time zone.

II.   Specifications for the Production of Hard Copy Documents.

      A.    Hard-copy documents produced by either of the Parties should be
      provided in the following format:

            1.    TIFFs. Single page 300dpi CCITT Group IV black and white
            TIFFs should be provided with page breaks at document end.

            2.    Color. The Parties will accommodate reasonable requests for
            the production of specific images in color.

            3.     Unique IDs. Each image should have a unique file name that
            will be the Bates number of that page. The Bates number must appear
            on the face of the image in the lower right corner (e.g., ABC0000001).

            4.   OCR. Parties will provide OCR for all hard copy documents
            produced.

      B.     Unitizing of Documents. When scanning paper documents, distinct
      documents should not be merged into a single record, and single documents
      should not be split into multiple records (i.e., paper documents should be
      logically unitized). The Parties will make their best efforts to have their ven-
      dors unitize documents correctly and will commit to address situations
      where there are improperly unitized documents.

      C.    Database Load Files/Cross-Reference Files. Documents should be
      provided with (1) a Concordance delimited file and (2) an Opticon delimited
      file.
                                         18
Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 19 of 23




      Example of Concordance Delimited File :
      þBegDocþ¶þEndDocþ¶þAttachRangeþ¶þCustodianþ¶

The objective coding and/or electronic file metadata should be provided in
the following format:

      1.     fields should be delimited by the default Relativity field delim-
      iter for ANSI character 20 (¶);

      2.     String values within the fields file should be enclosed with a
      text delimiter for ANSI character 254 (þ);

      3.     The first line should contain objective coding and or electronic
      file metadata headers and below the first line there should be exactly
      one line for each document;

      4.    Each row of objective coding and/or electronic file metadata
      must contain the same number of fields as the header row;

      5.    Each return and new line in full text fields shall be marked by
      the Relativity default delimiter of ANSI character 174 (®);

      6.    Multi-values should be separated by a semicolon (;).

      Example of Opticon Delimited File:
      ABC0000001,ABC001,D:\IMAGES\001\ABC0000001.TIFF,Y,,,3
      ABC0000002,ABC001,D:\IMAGES\001\ABC0000002.TIFF,,,,,
      ABC0000003,ABC001,D:\IMAGES\001\ABC0000003.TIFF,,,,,
      ABC0000004,ABC001,D:\IMAGES\001\ABC0000004.TIFF,Y,,,2
      ABC0000005,ABC001,D:\IMAGES\001\ABC0000005.TIFF,,,,,

D.     Parent-Child Relationships. Parent-child relationships (the associa-
tion between an attachment and its parent document), to the extent they can
be reasonably determined, must be preserved. The Parties shall maintain
responsive, non-privileged family groups and parent-child relationships to-
gether in one production volume and shall not break family groups or par-
ent-child relationships apart in separate production volumes.

                                  19
Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 20 of 23
   Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 21 of 23




                  Paper or ESI should be noted in this field.  ESI and
                  This field defines whether the produced doc- Hard
PROD_TYPE         ument was produced from Paper or from        Copy
                  ESI.

                  Y or N will be noted in this field. This field     ESI and
                  defines whether or not a document contains         Hard
REDACT
                  redactions or not.                                 Copy

                  Y or N will be noted in this field. This field     ESI and
                  defines whether or not a document has been         Hard
CONFIDENTIAL
                  designated as “Confidential.”                      Copy

                  File extension of native file (e.g., XLS, DOC ) ESI
FILE_EXT
                  Original file name of native file. Contains        ESI
FILE_NAME         subject of email message for email records.

                  Number of pages per electronic document.           ESI
                  NOTE: Not all ESI documents have this
                  field. To the extent it exists, it is extracted.
PAGE_COUNT
                  This is an electronically populated field that
                  is based on the machine’s estimate.

                  The Hash value or “de-duplication key” as-         ESI
                  signed to a document. Parties will use MD5
                  or SHA1 Hash value for this unique identi-
HASH
                  fier. PID’s for email families should also be
                  preserved.

                  Full relative path to the current location of      ESI
NATIVE_LINK       the native or near-native document

                  Folder path of where documents came from ESI
                  on server – when collected. Include the letter
FILE_PATH
                  of the drive, path information through to the
                  extension of the file, if possible.

                                   21
   Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 22 of 23




                  Title of document.                              ESI
                  NOTE: Not all ESI have this field. Certain of
TITLE             the attached email docs, like a scanned PDF,
                  will not have any metadata

                  Author of a document.                           ESI
                  NOTE: Not all ESI have this field. Certain of
AUTHOR
                  the attached email docs, like a scanned PDF,
                  will not have any meta data

                  Creation date of the native file. Must be in    ESI
CREATE_DATE       mm/dd/yyyy format.

                  Creation time of the native file.               ESI
TIME_CREATED
                  Date native file was last modified.             ESI
DATE_LAST_MO      Needs to be in mm/dd/yyyy format
D

                  Time native file was last modified.             ESI
TIME_LAST_MOD
                  Custodian names for duplicate files.            ESI
DUPCUSTODIAN
                  The path of the full text files for each        ESI
FULLTEXTPATH      document

                  For e-mail messages, this field is pop-         ESI
                  ulated with the received date for the
                  parent. For loose edocs, this field is
MASTER_SENT
                  populated with the date last modi-
                  fied.

                  The Email Message ID.                           ESI
MESSAGID
                                                                  (email)
                  Information from the Subject line of            ESI
SUBJECT
                  the e-mail message                              (email)

                                   22
      Case 1:18-cv-03728-SDG Document 77 Filed 04/21/21 Page 23 of 23




                     Author of e-mail message                   ESI
FROM
                                                                (email)
TO                                                              ESI
                     Recipients of the email message
                                                                (email)
                     Recipient of Carbon Copies of the e-       ESI
CC                   mail message                               (email)

                     Recipient of blind carbon copies of        ESI
BCC                  the e-mail message                         (email)

                     Sent date of an e-mail message. Must       ESI
DATE_SENT            be in mm/dd/yyyy format.                   (email)

                     Sent time of an e-mail message.            ESI
TIME_SENT
                                                                (email)
                     Received date of an e-mail message.        ESI
DATE_RCVD            Needs to be in mm/dd/yyyy format           (email)

                     Received time of an e-mail message.        ESI
TIME_RCVD
                                                                (email)




                                     23
